Citation Nr: 0703215	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-16 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis of the left maxillary sinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by The Department of 
Veterans Affairs (VA) Regional Offices (RO) in Huntington, 
West Virginia and New York, New York.

In a September 2001 decision, the Huntington, West Virginia 
RO increased the evaluation for sinusitis to 10 percent, 
effective October 13, 2000; and continued a 10 percent 
disability rating for service-connected dermatophytosis.

Jurisdiction was transferred to the New York, New York RO.  
In a November 2002 rating decision, the New York RO increased 
the rating for dermatophytosis to 30 percent, effective 
August 30, 2002.

In a March 2004 rating decision, the RO made the 30 percent 
rating for dermatophytosis effective October 13, 2000.


FINDINGS OF FACT

1.  The veteran's service-connected dermatophytosis covers 8 
percent of the body and does not involve exposed areas; 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations.

2.  Use of corticosteroids, oral antifungal pills, or other 
immunosuppressive drugs for his service-connected 
dermatophytosis of the feet and ankles has not been 
demonstrated.

4.  Active sinusitis has not been demonstrated currently and 
there have been no recent incapacitating episodes, nor have 
antibiotics been needed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for dermatophytosis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002 & 
2006). 

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for sinusitis of the left maxillary 
sinus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.97, Part 4, Diagnostic Code 6513 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nonetheless, in a letter dated February 2004, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  The veteran demonstrated his actual 
knowledge of the need to submit relevant evidence in his 
possession by submitting records from a private hospital 
where he received treatment for his service-connected 
disabilities.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal for an increased rating for 
dermatophytosis and sinusitis, the veteran has established 
service connection, thus the first three elements of Dingess 
notice are satisfied.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claims for an 
increased rating are being denied, no ratings are being given 
and no effective dates are being set.  He is, therefore, not 
prejudiced by the failure of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the February 2004 letter, 
because it was provided after the initial evaluation of 
November 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claims.

Additionally, the veteran underwent comprehensive VA 
examinations in January 2001, November 2002 and November 2003 
for his service-connected disabilities.  The Board notes that 
while the examiners at the January 2001 and November 2002 
examinations did not review the claims folder, the examiners 
considered an accurate history furnished by the veteran and 
conducted necessary diagnostic studies.  These examinations 
and opinions are, therefore, adequate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The medical 
as well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis.

Factual Background

In November 2000, the veteran presented to a VA medical 
center (VAMC) with complaints of painful, itchy feet that had 
bothered him for 23 years without relief.  He had scaly 
xerotic skin present on his plantar heels and forefoot.  He 
had interdigital macerations present and fissures present on 
the plantar lateral aspect of the right hallux.  The 
diagnosis was tinea pedis.  

In January 2001, the veteran underwent a VA examination for 
his skin condition.  The examiner noted that the veteran was 
diagnosed with a fungal infection of both of his feet and his 
hands in 1975.  He currently complained of itching and 
sleeplessness.  He treated his symptoms with over the counter 
medication.

The examiner noted that while the veteran had no associated 
systematic symptoms, he suffered from anxiety and depression 
when his disease was exacerbated.

The veteran had squamous hyperkeratosis with irregular areas 
of hyperkeratosis on the soles, heels and toes.  He also had 
a tiny macular purple rash on his hands and chest.  There was 
no crusting, exfoliation or ulceration.  The diagnosis was 
tinea pedis.

In November 2001, the veteran presented to a VAMC with 
complaints that his feet felt swollen.  He had hot, drying 
and cracking of the skin around the sole and some toes.  

In November 2002, the veteran again underwent a VA 
examination for his skin condition.  He had complaints of 
itching and peeling of the skin of the feet.  His symptoms 
were pruritus, itching, foul smell and peeling of the skin.  

The examination revealed evidence of dermatitis pilaris of 
both upper extremities, broken toenails with debris, 
interdigitial space with foul smell, peeling of skin and 
scaly peeling skin of both soles.  There was no ulceration, 
positive exfoliation or crusting.  The diagnosis was 
dermatitis pilaris. 

The examiner concluded that the current condition affected 
the veteran's schizophrenia and depression.

In February 2003, the veteran presented to a VAMC with 
complaints of chronic tinea pedis.  There was extensive 
scaling at the plantar aspect of both feet, with scaling 
extended to the interspaces.  There was also maceration of 
the interfaces.  There was no malodor or signs of secondary 
bacterial infection.  The diagnosis was chronic tinea pedis.  

At a VAMC in May 2003, the veteran had complaints of chronic 
tinea pedis and onychomycosis.  The diagnosis was tinea 
pedis, onychomycosis and keratosis pilaris.

In November 2003, the veteran underwent a VA examination for 
his skin condition.  The examiner noted that the veteran had 
been diagnosed with tinea pedis, onychomycosis since 1976.  
The condition has been constant and progressive.
The veteran's current symptoms were unrelenting pruritis and 
burning.  The veteran did not use any corticos steroids or 
immunosuppressive drugs for its treatment.

On physical examination, all of his toenails were involved 
with tinea.  Both feet had tinea pedis in a moccasin 
distribution involving the entire foot.  The web spaces were 
all extremely macerated and eroded.  The body surface area 
involved was approximately 8 percent.

There was no scarring disfigurement, acne choracne, scarring 
alopecia, alopecia areata, or hyper hydrosis.  The diagnosis 
was bilateral tinea pedis and onychomycosis.  There were no 
systematic symptoms such as fever or weight loss.

Analysis

The veteran's skin disability is rated under the criteria 
contained in 38 C.F.R. § 4.118, Diagnostic Code 7806, for 
eczema.  According to the rating criteria in effect prior to 
August 2002, Diagnostic Code 7806 provided a zero percent 
rating for symptoms of slight, if any, exfoliation, exudation 
or itching, if on a non-exposed surface or small area.  
Higher ratings under Code 7806 required findings showing 
symptoms of exfoliation, exudation or itching, if involving 
an exposed surface or extensive area (10 percent); constant 
exudation or itching, extensive lesions, or marked 
disfigurement (30 percent); or, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).  38 
C.F.R. § 4.118 (2002).

The current rating criteria for Diagnostic Code 7806, 
effective August 30, 2002, provide a 10 percent rating for 
dermatitis or eczema that involves at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118 
(2006). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.  
VAOPGCPREC 7-2003

The Former Schedular Criteria

The medical evidence of record does not show any findings of 
ulceration, or extensive exfoliation or crusting.  Inasmuch 
as the disability is currently confined to the feet and 
ankles and covers about 8 percent of the body, it is not 
extensive or especially repugnant.  

While earlier examinations have suggested the possibility of 
some nervous manifestations, the most recent examination 
reports no such manifestations and specifically notes that 
there are no systemic manifestations.  Under the old criteria 
a higher evaluation would require nervous manifestations in 
conjunction with extensive exfoliation or crusting.  As noted 
in the previous paragraph, exfoliation or crusting have not 
bee found, and since nervous manifestations have not been 
shown on the most recent examination or in the most recent 
treatment records, the criteria for an increased rating under 
the old criteria are not shown.  38 C.F.R. §§ 4.7, 4.21.

The Revised Schedular Criteria

The most recent evidence shows that the veteran's service-
connected dermatophytosis affects his ankles and feet.  The 
recent examiner commented that these were not exposed areas, 
and that only 8 percent of the body was involved.  Therefore, 
the veteran's dermatophytosis of the feet and ankles does not 
affect more than 40 percent of the entire body or more than 
40 percent of exposed areas; nor does it approximate those 
percentages.  

A remaining question is whether the evidence supports a 
finding that the veteran requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period to warrant a 60 percent rating.  The medical evidence 
plainly demonstrates that his current therapy does not 
involve such medications.  In the absence of such forms of 
treatment, higher ratings under the revised DC 7806 are not 
warranted.

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the disability has not been shown, or alleged, 
to be manifested by unusual factors such as marked 
interference with employment or need for frequent periods of 
hospitalization.  There have been no hospitalizations for his 
disability.  Outpatient treatment records document that the 
veteran is retired; as such there could not be marked 
interference with current employment.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227. See also VAOPGCPREC. 6-96.  


II.  Entitlement to an initial evaluation in excess of 10 
percent for sinusitis of the left maxillary sinus.

Factual Background

In October 1999, the veteran presented to a VA Medical Center 
(VAMC) with complaints of chronic headaches, nasal 
stuffiness, rash and dyspnea on exertion.  The veteran stated 
that he had a history of sinusitis as he complained of 
stuffiness.  The examination was negative for sinus 
tenderness as there was nasal mucosa without edema.  The 
diagnosis was nasal stuffiness.

In January 2001, the veteran underwent a VA examination for 
sinusitis.  The veteran reported being treated with 
antibiotics and other medications.  He presented with 
complaints of constant mucous secretion from his nose even 
when he has no cold.  He also had pain and numbness on the 
right side of his face.  He stated that he had some 
difficulty breathing from his nose, especially in the 
morning.  While the veteran had a history of frontal and 
maxillary sinus headaches on a recurrent basis, he was not on 
current therapy for his sinusitis.

The VA examiner noted that the veteran had been incapacitated 
since 1976.  Palpitation of the veteran's frontal and 
maxillary sinuses revealed mild tenderness.  The diagnosis 
was chronic sinusitis and chronic rhinitis.

In July 2001, the veteran presented to a VAMC.  The treating 
doctor assessed headaches noted a history of 3 surgeries for 
sinus disease.

In January 2002, the veteran presented to the VAMC with a two 
month history of nasal congestion, headache, facial pressure 
and ear fullness.

In February 2002, the veteran presented to the VAMC for a 
follow up.  The veteran had complaints of sneezing, 
rhinorrhea, thick phlegm, maxillary and frontal headaches and 
an itchy nose.  A CT scan showed some opacity of the left 
maxillary sinuses.  However, there was no evidence of acute 
sinusitis.

In November 2002, the veteran again underwent a VA 
examination for his sinusitis.  He presented with present 
complaints of frontal and maxillar headaches, constant mucous 
in the throat and sneezing. The veteran was not currently 
being treated for sinusitis.  He reported occasional 
interference with breathing through his nose while also 
experiencing some post-nasal drip.

On physical examination, the veteran had mild tenderness in 
both maxillar areas but no frontal tenderness.  A CT scan 
demonstrated no evidence of acute sinusitis but did show 
mucosal thickening of the inferior left maxillary sinus.  The 
diagnosis was chronic left sinusitis with no current 
exacerbation.

In November 2003, the veteran underwent another VA 
examination for his sinusitis.  He presented with a history 
of lip numbness, nasal congestion, post-nasal drip, facial 
pressure and ear fullness.  The veteran had been using anti-
histamine with minimal relief.  A CT scan of the paranasal 
sinuses revealed no evidence of air-fluid levels to suggest 
acute sinusitis.  Mucosal thickening was present in the 
interior aspect of the left maxillary sinus.  The diagnosis 
was no evidence of acute sinusitis.  After reviewing the 
claims file, the examiner determined that there was no 
evidence of current chronic sinusitis or airway resistance.  
The veteran's post-nasal drip was due to his rhinitis.

The RO requested VA outpatient treatment record through March 
2004.  These showed not findings of active sinusitis.

Analysis

Sinusitis is currently evaluated as 10 percent disabling 
under Diagnostic Code 6513.  Under Code 6513, a 10 percent 
rating is warranted for sinusitis when there are one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
(maximum schedular) rating, is warranted following radical 
surgery with chronic osteomyelitis, or; with near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. 4.97.  The note to that 
provision defines an incapacitating episode of sinusitis as 
one that requires bed rest and treatment by a physician.  Id.

Treatment and examination records have shown no active 
episodes of sinusitis, let alone incapacitating episodes, 
since 2001.  While antibiotic therapy has been provided in 
the past, there is no evidence that antibiotics have been 
needed in recent years.  The absence of recent episodes of 
sinusitis belies a finding that antibiotics have been needed.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra; 38 C.F.R. § 4.7, 
4.21.  The claim for a disability evaluation in excess of 10 
percent is therefore denied.

The sinus disability has not been shown, or alleged, to cause 
such difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  The veteran has not demonstrated marked 
interference with his employment and there has been no 
indication of hospitalization as a result of his disability.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9, Floyd v. Brown; 9 Vet. App. 
88, 96; Shipwash, 8 Vet. App. at 227. See also VAOPGCPREC. 6-
96.  




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 30 percent for is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
sinusitis of the left maxillary sinus is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


